FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 10/12/2021 in which claims 4 and 6 were canceled; claims 1, 2 and 7 were amended; and claim 11 was newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-3, 5 and 7-11 are under examination.

Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bighelaar et al (7 May 2014; EP 2727472) in view of Lorenzon (24 November 2011; US 2011/0287104 A1), Pablos (8 November 2007; US 2007/0259954 A1; previously cited), Pickering (2 September 1993; WO 93/16708; previously cited) and Marcussen et al (2 February 2008; US 2008/0031998 A1; previously cited).
Regarding claims 1, 2 and 7, Bighelaar teaches granules of butyrate salt in a matrix of a fatty substance, wherein the granules is used as a feed additive in animal feed including vegetable oil such as hydrogenated palm oil (Abstract; [0001], [0008]-

While Bighelaar does not expressly indicate that the zinc butyrate is “encapsulated” in a granule having an internal three-dimensional network of channels to control the release of zinc butyrate from the granule, it would have reasonably obvious that the coated granules of zinc butyrate, wherein the zinc butyrate is mixed into a matrix of a fatty substance of Bighelaar would implicitly meet the claimed limitation of “said EZBA being encapsulated in a granule having an internal three-dimensional network of channels to control the release of zinc butyrate from the granule” because it is well-established in the prior art in view of Lorenzon, the incorporation of butyrate salts in coated granules such as those of Bighelaar are considered encapsulated, as the butyrate salts in both Bighelaar and Lorenzon are mixed into the lipid matrix (meeting the claimed internal three-dimensional network of channels) and such coated granules or encapsulate granules of butyrate salt not only minimize the unpleasant aroma/odor, but also provide slow and controlled release of the butyric acid compound in the intestine (Lorenzon: Abstract; [0004], [0013], [0015], [0016], [0021], [0023], [0026]-[0029], [0044], [0045] and [0049]).
While Bighelaar in view of Lorenzon does not expressly indicate that the encapsulated zinc butyrate is used for “improving intestinal integrity and reducing the effects of heat stress, enteric disease challenges and other intestinal stress conditions 
Additionally, it is well-established in the prior art in view of Pablos and Pickering, the active ingredient of butyrate salts such as zinc butyrate improves productivity and growth promoting effect in animals by teaching that butyric acid was found to be effective as intestinal sanitizing agents and improvers of production parameters in livestocks, as well as, most effective for their bactericidal effect and growth stimulation of intestinal villi, which improve intestinal integrity and increase the absorption of nutrients (Pablos: abstract; [0006], [0014], [0017] and [0019]; Example 11). Pablos In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

It would have been obvious to one of ordinary skill in the art to include a salt such as calcium sulfate dehydrate in the granules containing zinc butyrate and hydrogenated palm oil of Bighelaar, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Lorenzon provided the guidance to do so by teaching that the granules containing n-butyric acid compound and hydrogenated palm oil such as those of Lorenzon can further include a salt such as calcium sulfate dihydrate and such addition of calcium sulfate dihydrate provide optimal characteristics of resistance of acid environments, and Marcussen provided the reasonable expectation of success including calcium sulfate dehydrate in the granules containing zinc butyrate and hydrogenated palm oil of Bighelaar, as it was established that salts such as calcium sulfate in hydrate form is suitable for including as additional excipients in granules containing hydrogenated palm oil and specifically zinc butyrate as the n-butyric acid compound. Thus, an ordinary artisan seeking to provide optimal characteristics of resistance of acid environments to granules containing n-butyric acid compound such as zinc butyrate and hydrogenated palm oil would have looked to including a salt such 
Regarding claims 3 and 9, Pablos teaches zinc butyrate can be fed in amount from about 220 ppm to about 2000 ppm (Example 11). As discussed above, the courts have stated where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of the encapsulated salt of zinc and butyrate would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 I-II.
Regarding claims 5 and 10, as discussed above, Bighelaar provided guidance that the coated/encapsulated zinc butyrate product can contain more than 20% by weight or 40% by weight, which overlaps the concentration of between about 20% to about 60% of the claimed invention. It is noted that the courts have stated where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to determine the optimal concentration of zinc butyrate to achieve the desired encapsulated zinc butyrate 
Regarding claim 8, Bighelaar teaches the butyrate product is fed to pigs/piglets and poultry (Bighelaar: [0030]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that Marcussen does not teach or suggest the use of the claimed excipients in the three-dimensional network of channels to allow for a controlled and sustained release of the active ingredient through the dissolution of porous structure. (Remarks, pages 4-5).


 As discussed above in the pending 103 rejection, Lorenzo establishes the lipid matrix containing the hydrogenated palm oil provided the slow and controlled release of the n-buytric acid compound (active ingredient) in the intestine, and Lorenzo further provided the guidance for including a salt such as calcium sulfate dihydrate and such addition of calcium sulfate dihydrate provide optimal characteristics of resistance of acid environments, and Marcussen provided the reasonable expectation of success including calcium sulfate dihydrate in the granules containing zinc butyrate and hydrogenated palm oil of Bighelaar, as it was established that salts such as calcium sulfate in hydrate form is suitable for including as additional excipients in granules containing hydrogenated palm oil and specifically zinc butyrate as the n-butyric acid compound.
Thus, it has been established in the prior art, granule containing hydrogenated palm oil and a salt such as calcium sulfate dihydrate control the rate of release of active ingredient such as zinc butyrate from the granules, as per Lorenzo, hydrogenated palm oil as the lipid matrix of the granule provides slow and controlled release of the butyric acid compound in the intestine, and addition of calcium sulfate dihydrate to the granules provide optimal characteristics of resistance of acid environments.


New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 introduces new matter as the claim recites the limitation: “further providing one or more additional excipients in the channels of the encapsulated granule 
Claims 2 and 7 introduce new matter as the claim recites the limitation: "further providing one or more additional excipients in the channels of the encapsulated granule to control the rate of release, said additional excipients selected from the group consisting of … simple or complex sugar molecules and inulin added as modifiers to hydrogenated vegetable fat.” 
There are no support in the specification the aforementioned limitations. 
While original claim 6 recites the limitation of “the rate of release characteristics of the salt of zinc and butyric acid salt is controlled by additional excipients, selected from the group consisting of salts, ionic surfactants, non-ionic surfactants, such as glycerol, polyethylene glycol derivatives, simple or complex sugar molecules such as glucose, dextran, and inulin added as modifiers to hydrogenated vegetable fat used in the encapsulation,” this limitation is not support for claims 1, 2 and 7, as there is no indication in claim 6 the additional excipients are part of the granule. 
While the specification discloses “[a]n encapsulated form of EZBA preferably contains at least 20% ZBA to 60% ZBA, optimally at 35% to 45% ZBA. A method (co-pending United States Patent Application Serial 15/198,775, filed June 30, 2016, which claims priority to No. 62/186,787, filed June 30, 2015, and which is incorporated herein in its entirety by this reference) has been developed to control the rate of release characteristics of the active ingredient, ZBA, by the use of excipients, such as salts, aqueous salts, aqueous organic salts, ionic surfactants, non-ionic surfactants, such as glycerol, polyethylene glycol derivatives, simple or complex sugar molecules such as not in the channels of the encapsulated granule. While there is disclosure of using modifiers such as salts, ionic surfactants and non-ionic surfactants in co-pending United States Patent Application Serial 15/198,775 (which was incorporated by reference in its entirety) in forming a granule having an internal three-dimensional network of channels to control the release rate of release of an active ingredient from the granule (specification of co-pending United States Patent Application Serial 15/198,775: pages 2-4), there is no support or disclosure in either the co-pending United States Patent Application Serial 15/198,775 or the instant specification, to provide simple or complex sugar and inulin as additional excipients that are added as modifiers to hydrogenated vegetable fat in the channel of the encapsulated granule to control the release rate as claimed in claims 1, 2 and 7.
MPEP 2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” 
Claims 3, 5 and 8-11 are also rejected as they are dependent directly or indirectly from rejected base claims 1 and 2, respectively, thereby also contains the conflicting new matter materials. 
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “the hydrogenated vegetable fat granule” renders claim 1 indefinite because there is lack of antecedent basis for this limitation in the claim. It is unclear what hydrogenated fat granule is the claim referencing to, as the granule in claim 1 does not contain hydrogenated vegetable fat. Claims 3, 8-9 and 11 are also rejected as they dependent from indefinite claim 1.
As a result, claims 1, 3, 8-9 and 11 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 is not further limiting from claim 1 because Markush group of additional excipients in claim 1 do not recite propylene glycol as one of the alternative species of additional excipient, thereby claim 11 has broadened from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bighelaar et al (7 May 2014; EP 2727472) in view of Lorenzon (24 November 2011; US 2011/0287104 A1), Pablos (8 November 2007; US 2007/0259954 A1; previously cited), Pickering (2 September 1993; WO 93/16708; previously cited) and Marcussen et al (2 February 2008; US 2008/0031998 A1; previously cited), as applied to claim 1 above, and further in view of Nakajima et al (17 September 1985; US 4,542,031).
The method of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Bighelaar, Lorenzon, Pablos, Pickering and Marcussen do not expressly teach specifically propylene glycol as the additional excipient of claim 11.

It would have been obvious to one of ordinary skill in the art to include propylene glycol in the granule containing hydrogenated palm oil of Bighelaar, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Nakajima provided the guidance to do so by teaching that propylene glycol is added as an additive to be used in combination with a fatty component to produce a resultant granular product of superior properties in which the caking and setting effects attributable to propylene glycol are enhanced and stabilized resulting in a soft granular foodstuff which remains stable without collapse during transportation, storage and supply at the feeding station to an animal. Thus, an ordinary artisan seeking to produce soft granules with enhance caking and setting effects, as well as, stabilizing the granules during storage would have looked to including propylene glycol in the granule 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


New Objections
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  please remove the term “either” in claims 3 and 9.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  please amend the phrase “A method” to “The method” in dependent claim 8.  Appropriate correction is required.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613